UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7870


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RAYMOND O. LEECH, a/k/a Neil,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cr-00427-WDQ-2; 1:12-cv-02143-WDQ)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond O. Leech, Appellant Pro Se. Michael Clayton Hanlon,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raymond O. Leech appeals the district court’s order

denying his Federal Rule of Civil Procedure 60(b) motion, in

which   he    attempted   to   collaterally   challenge   his   criminal

conviction and sentence.       We have reviewed the record and find

no reversible error.       Accordingly, we affirm for the reasons

stated by the district court.      United States v. Leech, No. 1:06-

cr-00427-WDQ-2 (D. Md. Oct. 18, 2013).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                AFFIRMED




                                    2